DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Drawings
The drawings are objected to because the specification has text references 2A, 2B in capital letters and the drawings have text references 2a, 2b in lowercase. For clarity purposes, consider one way to associate the text references uniformly such that they uniquely match. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of informalities described below.
The structural element referred to as 55 in Figure 1f is missing from the specification.
Page 5, line 22, paragraph ends in semicolon (; ), for clarity consider, a period instead.  Page 16 line 19, paragraph ends in semicolon (; ), for clarity, consider a period instead.  
The use of the term TWEEN™, page 19 line 20; page 20 line 27; page 25 line 13 and TRITON™, page 20 line 22; page 25 line 10; page 26 line 6, which are a trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method of in situ temperature-induced antigen retrieval of a biological sample immobilized on a sample support for in situ imaging of the samples by cycle multiplexing.
Group II, claims 7-17, drawn to biological sample processing device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic device including a microfluidic chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciftlik et al (US Publication 2015/0005190). Ciftlik teaches biological and chemical sample processing device that b. comprises a high pressure-resistant, shallow and wide area microfluidic chamber having a volume in the range of 2.5 and 200 microliters (see [0026] and [0052]).  
During a telephone conversation with Duane Byers on 5/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the volume”. There is insufficient antecedent basis for this limitation in the claim. Consider rephrasing the limitation as “a volume” as one way to resolve this instance of a lack of antecedent basis for a term in the claims. 
Regarding claim 1 reciting “heating the microfluidic chamber to an incubation temperature setpoint (TAR) and maintaining the temperature of the microfluidic chamber to said incubation temperature setpoint for an incubation period duration t”. It is unclear if the temperature in the “heating the microfluidic chamber” step is the same or different than the temperature in the “maintaining the temperature” step.  For the purposes of compact prosecution, the temperature setpoint for the incubation and the temperature setpoint for heating the chamber is the same setpoint temperature within the claimed temperature range.  
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “incubation period duration ti between 2 to 20 min and the claim also recites 2 to 15 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciftlik et al (US Publication 2015/0005190) in view of Krenacs et al (“Heat-Induced Antigen Retrieval for Immunohistochemical Reactions in Routinely Processed Paraffin Sections”).
Regarding claim 1, Ciftlik et al teaches a method for in situ temperature-induced antigen retrieval (i.e. a heat-induced epitope retrieval process) of a biological sample immobilized on a sample support (see claim 1 and 11), comprising the steps of: 
a) providing said biological sample immobilized on said sample support (referred to as a solid support in [0051], which recites “extent of the targets that are immobilized on a solid support” and claim 1, which recites “a detachable slide containing samples such as immobilized entities, biological samples or molecules”);  
5b) providing a microfluidic device (referred to as a biological and chemical sample processing device in the abstract) comprising a microfluidic chamber (referred to as a formed chamber in Figure 3), at least one fluid inlet (which corresponds to a first microfluidic access hole illustrated in Figure 3) at one end of said microfluidic chamber (which corresponds to the side of the chamber with horizontal microfluidic channels directly attached to the chamber illustrated in Figure 3) and at least one fluid outlet (which corresponds to a second microfluidic access hole illustrated in Figure 3) at another end of said microfluidic chamber (which corresponds to the side of the chamber with horizontal and vertical microfluidic channels directly attached to the chamber illustrated in Figure 3) configured to conduct a fluid (such as a required reagent) supplied under pressure (see [0033]) from a fluid feeding system (referred to as a syringe in [0034]) through the microfluidic chamber (i.e. formed chamber), wherein at least one wall (see claim 1) of the microfluidic chamber (i.e. formed chamber) is formed by the sample support (i.e. detachable slide) and is mounted 10against a seal (referred to as a O-ring in [0027]) in a fluid-tight (thereby sealing the tissue slide to the microfluidic channel device) and removable manner (the slide is detachable, see claim 1) to a first wall (see claim 1) of the microfluidic chamber by a clamping mechanism (see [0053], which recites “[t]issue slices immobilized on standard glass slides are mechanically clamped to a microfluidic structure and can be replaced within one minute”) and wherein the volume of the microfluidic chamber is between 2.5 microLiters and 200 microLiters (see [0052]); 
c) mounting said microfluidic chamber and said sample support together in a fluid-tight manner with the sample facing an inside of the microfluidic chamber (see [0026]).  
15d) carrying out a temperature-controlled antigen retrieval step Si (which corresponds to antigen retrieval solution and heating in Table 3) at a pressure higher than the atmospheric pressure (see claim 2), wherein said step Si comprises: 
- filling the microfluidic chamber with an epitope unmasking solution (which corresponds a buffer wash in [0032], see also [0002], which recites “[a]ntigen retrieval is also referred as epitope retrieval" and [0041], which recites “antigen retrieval, protocols shown in Table 1 are applied to tissue slices, where reagent fill and buffer wash times [sic] where chosen”, which is consistent with the instant specification which describes the expression "epitope unmasking solution" to refer to “any solution that is suitable for heat- induced epitope retrieval”), through the fluid inlet at a pressure Pchamber in the microfluidic chamber above atmospheric pressure (see [0052]). 
- heating the microfluidic chamber to an incubation temperature setpoint (TAR) and 20maintaining the temperature of the microfluidic chamber to said incubation temperature setpoint for an incubation period duration tj (see Table 3, antigen retrieval and heating); 
25wherein said incubation temperature setpoint TAR is comprised between about 60°C to 200°C (see [0048], which discloses a temperature of 95 degree Celsius), pressure Pchamber in the microfluidic chamber is greater than 1.5 bar (see [0033]), wherein the incubation period duration tj is comprised between 0.5 to 30 min (see table 3 which disclosed a duration of 2 min).  
Ciftlik does not explicitly teach - cooling the microfluidic chamber to a cooling temperature below the said incubation temperature setpoint and higher or equal to room temperature for a cooling period duration te. Cif
In the analogous art of Heat-Induced Antigen Retrieval methods, Krenacs et al (“Heat-Induced Antigen Retrieval for Immunohistochemical Reactions in Routinely Processed Paraffin Sections”) teaches a heat-induced antigen (epitope) retrieval (HIER) method wherein an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step is ~120 °C (see table 2) and wherein cooling the microfluidic chamber to a cooling temperature below the said incubation temperature setpoint and higher or equal to room temperature for a cooling period duration te (see page 7, which recites “ an incubation time of 10 min at room temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of incubation of 95 °C disclosed by Ciftlik et al to between room temperature to  120°C as disclosed by Krenacs because (1) Krenacs suggests 120 °C is the recommended standard and (2) for the benefit of improving the performance of buffers thereby efficiently retrieving an antigen  (see page 6 of Krenacs which recites “[w]hen utilizing autoclaves as the heat source, 120°C is easily achievable and is the recommended standard […] Under identical heating conditions, i.e. temperature and duration, buffers of alkaline pH (pH 8–10) such as the common Tris or EDTA-containing HIER buffers generally result in more efficient antigen retrieval than the conventional citrate buffer at pH 6.0. The performance of both buffer types can be improved using higher temperatures or extending the time of treatment”). In addition, Krenacs provides what one of ordinary skill in the art would find motivations for cool-down time following high temperature heat induced epitope retrieval, namely, for the benefit of efficiently standardizing antibodies (see footnote 5 on page 6), for the benefit of preventing undesired nonspecific background staining, see footnote 11 on page 8) and for the benefit of preventing undesired drying artifacts, see footnote 10 on page 8).
Regarding claim 2,  the combination of Ciftlik and Krenacs teaches the method according to claim 1, wherein the cooling period duration te is comprised between 1 to 30 min (see page 8, section 3, subsection 3.1, step 5 of Krenacs which recites “[f]ollowing the necessary number of heating cycles, allow the slides to cool for approx. 20 min”).  
Regarding claim 303, the combination of Ciftlik  and Krenacs teaches the method according to claim 1 wherein an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step is comprised between 1100C and 200°C. Specifically, Krenacs teaches an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step of ~120 °C, see table 2)
Regarding claim 55, the combination of Ciftlik  and Krenacs teaches the method according to claim 1 wherein the incubation period duration ti is comprised between 2 to 20 min (see page 10, section 3.6 step 4, which recites “[i]ncubate the slides in the post-HIER blocking buffer for 15–20 min”), preferably between 2 to 15 min (see 112(b) rejection supra). 
Regarding claim 6, the combination of Ciftlik and Krenacs teaches a method for in situ imaging of samples by cycle multiplexing (see [0044] of Ciftlik) comprising the steps claimed in claim 1, further comprising the steps of: 
e) injecting in sequence a plurality of reagents (within a maximum and minimum concentration intensity, see [0037] of Ciftlik, which recites “[l]ater, we applied the reagent and buffer solution”), including at least one imaging probe (which corresponds to a reactive substance used in a fluorescence in situ hybridization process, see claim 11) , through the fluid inlet into the microfluidic chamber (see Figures 2 and 7), at a flow rate in a range between about 1 microliter/second and about 100 microliter/second (see [0037] of Ciftlik, which recites “a flow rate of 40 microLiter/seconds”); 
f) imaging a signal emitted (such as a blue channel)  by components  of the sample reacted (e.g. nuclei of the cells) with said at least one imaging probe (i.e. the nuclear counterstain conjugated with DAPI imaging probe, see [0044] of Ciftlik); 
g) repeating steps (e) and (f) with different imaging probes (for example Alexa-Fluor 594 and Alexa-Fluor 647 imaging probes, see [0044] and claim 11 of Ciftlik).
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ciftlik and Krenacs further in view of Angros (US Publication 2013/0302818).
Regarding claim 4, the combination of Ciftlik  and Krenacs teaches the method according to claim 1.
The combination of Ciftlik and Krenacs does not explicitly teach a method wherein a pressure Pchamber in a microfluidic chamber during a temperature-controlled antigen retrieval step is between about 2.5 to 5 bars. 
In the analogous art of providing in situ heat induced antigen recovery and staining apparatus and method, Angros teaches “a pressurizable common chamber for individually and independently processing a plurality of microscope slides” (see abstract) wherein, in one treatment step, an antigen retrieval solution is disposed on a microscope slide (see [0064]) (also see [0067], which recites “[t]he slide is then heated, in a preferred embodiment, to a temperature of about 100° C.-300° C. and under a pressure from 0.1 psig (102.015 kPa) to, for example, 350 psig (2515 kPa)”, wherein 102.015 kPa is 1.02015 bar and 2515 kPa is 25.15 bar, therefore, the examiner takes note of the fact that the prior art range of 1.02015 bar to 25.15 bar completely encompasses the claimed range of 2.5 bar to 5 bar. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               





/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797